DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims filed 12-28-2020. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3, 9-12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li  CN206686369U

Regarding claim 1, Li discloses a sounding device (Figs 1-3, speaker 100 [46-50]), comprising a first vibrating system (Fig 1, a first vibrating membrane 101, [49]) a second vibrating system (Fig 1, a second vibrating membrane 103, [49]) and
 a magnetic circuit system(Fig 1 a magnet system/a first magnetic conductive plate 106, a second magnetic conductive plate 108, a magnet conductive plate, and a magnet 107, [47-48]), wherein; 
the first vibrating system comprises a first vibrating diaphragm (a first vibrating diaphragm/a first vibrating membrane 101) and 
a voice coil (a voice coil 105, [49]) arranged inside the first vibrating diaphragm (101), and 
the first vibrating diaphragm (Fig 1-2 the first vibrating membrane 101) comprises a first central portion (Figs 1-2 shows);
the second vibrating system (Figs 1-2, the second vibrating membrane 103) comprises a second vibrating diaphragm (a second vibrating membrane 103) disposed opposite to the first vibrating diaphragm (101), and 
the second vibrating diaphragm (Figs 1-2, the second vibrating membrane 103) comprises a second central portion (Figs 1-2 shows); and
the magnetic circuit system (Fig 1 shows the magnetic circuit system 106/107) is arranged between the first vibrating diaphragm (101) and the second vibrating diaphragm (103), and
 the voice coil (Fig 1 the voice coil 105) is accommodated in a magnetic gap (a magnetic gap 110, [49]) of the magnetic circuit system (Fig 1 a magnet system/a first magnetic conductive plate 106, a second magnetic conductive plate 108, a magnet conductive plate, and a magnet 107, [47-48]);
the magnetic circuit system defines an avoid hole (Figs 1-2 shows a hole in the middle of the magnetic circuit system); and 
at least one of the first central portion and the second central portion is extended into the avoid hole to fixedly connect the first central portion and the second central portion (Fig 1 shows a middle part of the two vibrating membranes are connected to each other by means of the hole).
Regarding claim 3, Li  discloses the sounding device of claim 1, wherein a first acoustic cavity is defined between the magnetic circuit system and the first vibrating diaphragm (Fig 1, a first acoustic cavity is a space between the first vibrating membrane 101 and the magnetic circuit system 106/107),
a second acoustic cavity is defined between the magnetic circuit system and the second vibrating diaphragm (Fig 1, a second acoustic cavity is a space between the magnetic circuit system 106/107 and the second vibrating membrane 103), and 
the avoid hole (Fig 1 the avoid hole denoted by arrow X ) the avoid hole is communicated with the first acoustic cavity and the second acoustic cavity.
Regarding claim 9, Li  discloses the sounding device of claim 1, wherein, the magnetic circuit system (Fig 1 magnets 106/107/108, [47-48]) comprises a magnetic yoke (Fig 1 a magnetic yoke/a magnetic conductive shell 109, [47]) and a central magnetic circuit portion (Fig 1 shows a central magnetic circuit portion is a central opening of magnets 106/107/108 denotes by arrow X and Fig 2 also shows a central opening of the magnets 106/107/108) and
 a side magnetic circuit portion (a side magnetic circuit portion/magnetic 106, 108, [47-48]) provided on the magnetic yoke (Fig 1 the magnetic conductive shell 109, [47]); and 
the magnetic gap (Fig 1 the magnetic gap 110, [49]) for accommodating the voice coil (Fig 1 voice coil 105) is defined between the central magnetic circuit portion and the side magnetic circuit portion (Fig 1 shows the voice coil 104 is defined between the central magnetic circuit portion /the central opening of magnets 106/107/108 denoted by arrow X and the side magnetic circuit portion/the first and second conductive plate 106, 108, [47-48]); and
at least one of the central magnetic circuit portion and the side magnetic circuit portion is provided with a permanent magnet (permanent magnet 107, [47-48]); and 
a middle portion of the magnetic yoke (Figs 1-2 a middle portion of the magnetic yoke/the magnetic conductive shell 109, [47]) is cooperated with the central magnetic circuit portion to define the avoid hole (Figs 1-2 the central opening of magnets 106/107/108 denoted by arrow X). 
Regarding claim 10, Li  discloses the sounding device of claim 9, wherein the central magnetic circuit portion (Fig 1 shows a central magnetic circuit portion is a central opening of magnets 106/107/108 denotes by arrow X and Fig 2 also shows a central opening of the magnets 106/107/108) comprises a central magnetic steel (magnet 107) arranged in the middle portion of the magnetic yoke (Figs 1-2 the middle portion of the magnetic yoke/the magnetic conductive shell 109, [47]) and 
a central magnetic conductive plate (a central magnetic conductive plate 106) arranged on a top of the central magnetic steel (107),
 the magnetic yoke (Fig 2 shows the magnetic yoke/the magnetic conductive shell 109, [47] defines a first hole), 
the central magnetic steel (Fig 2 show the central magnetic steel 107 defines a second hole), the central magnetic conductive plate (Fig 2 shows the central magnetic conductive plate 107 defines a third hole), and the first hole, the second hole and the third hole are communicated to define the avoid hole (Figs 1-2 shows the avoid hole denotes by arrow X).
Regarding claim 11, Li  discloses the sounding device of claim 10, wherein an inner wall surface of the first hole (an inner wall surface of the first hole/an inner wall surface the magnetic conductive shell 109) and a top surface of the central magnetic steel (a top surface of the central magnetic steel 107) are enclosed to define a first stepped recess (Fig 1 shows a first step recess is where an stepped recess adjacent to element 103/107/108/109); and/or an inner wall surface of the third hole and a bottom surface of the central magnetic steel are enclosed to define a second stepped recess.
Regarding claim 12, Li  disclose the sounding device of claim 9, wherein the side magnetic circuit portion comprises a baffle (Fig 1 shows a baffle/a vertical portion of magnetic conductive shell 109 formed by bending from a periphery of the magnetic yoke); or, the side magnetic circuit portion comprises side magnetic steels on a periphery of the central magnetic steel.
Regarding claim 15, Li  discloses the sounding device of claim 1, wherein, the first vibrating diaphragm (Fig 1, the first vibrating membrane 101) further comprises a first folding ring portion (Fig 1, folding ring portion 102, [53]) arranged around the first central portion, and 
a first fixing portion (Fig 1 a first fixing portion is the connect portion of the folding ring 102 and a bracket structure 111, [53] arranged around the first folding ring portion);
the second vibrating diaphragm (Fig 1, the second vibrating diaphragm 103) further comprises a second folding ring portion (Fig 1, a second folding ring portion 104) arranged around the second central portion, and a second fixing portion (a second fixing portion is where the folding ring 104 connected to magnetic conductive shell 109 and is fixedly connected to the support structure111, [53]) arranged around the second folding ring portion; and
the first central portion (Fig 2 the first central portion is the central portion of the first vibrating membrane 101) and the second central portion (Fig 2 the second central portion is the central portion of the second vibrating membrane 103) are both flat sheet structures (para 57 discloses the first/second vibrating membrane 101, 103 are flat), a structure formed by a protrusion (Fig 1 a protrusion is the middle portion of the folding ring 102/104),
 or, the first folding ring portion and/or the second folding ring portion is a wave- shaped structure formed by at least one protrusion and at least one recess.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 4-8 is rejected under 35 U.S.C. 103 as being unpatentable over Li  CN206686369U in view of Takayama 2007/0154057

Regarding claim 2, Li disclose the sounding device of claim 1, 
Li does not disclose wherein the first central portion comprises: a first flat portion and a first reinforcing portion combined with the first flat portion; the second central portion comprises: a second flat portion and a second reinforcing portion combined with the second flat portion; and wherein at least one of the first central portion and the second central portion is extended into the avoid hole to fixedly connect the first central portion and the second central portion comprises: at least one of the first reinforcing portion and the second reinforcing portion is extended into the avoid hole to fixedly connect the first reinforcing portion and the second reinforcing portion. 

However, Takayama teaches to reinforce as shown in Fig 1 to reinforce as shown in Fig 4C to reinforce the central portion of the diaphragm.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to reinforce each of the first and second diaphragm.

As combine the device comprises wherein the first central portion comprises: a first flat portion and a first reinforcing portion combined with the first flat portion (the first reinforcing member of Takayama in Fig 4C as applied to the first diaphragm 101 of Li ’s Fig 1 is the first central portion, which comprises the first reinforcement portion 191 combined with the first flat portion/bottom flat surface of 193 of Takayama’s Fig 4C.

As combine the device comprises the second central portion comprises: a second flat portion and a second reinforcing portion combined with the second flat portion (the second reinforcing member of Takayama in Fig 4C as applied to the second diaphragm 103 of Li ’s Fig 1 is the second central portion, which comprises the second reinforcement portion 191 combined with the second flat portion/bottom flat surface of 193 of Takayama’s Fig 4C) and
 wherein at least one of the first central portion (the first central portion as stated above) and the second central portion (the second central portion as stated above) which is extended into the avoid hole of Li ’s Fig 1 to fixedly connect the first central portion and
 the second central portion comprises: at least one of the first reinforcing portion and the second reinforcing portion is extended into the avoid hole to fixedly connect the first reinforcing portion and the second reinforcing portion;
as combined the first reinforcement portion and the second reinforcement portion of Takayama in Fig 4C is extended into the avoid hole of Li ’s Fig 1 to fixedly connect the first reinforcing portion and the second reinforcing portion.
Regarding claim 4, Li does not teach the sounding device of claim 2, wherein the first reinforcing portion comprises a first protrusion extending into the avoid hole, the second reinforcing portion comprises a second protrusion extending into the avoid hole, and the first protrusion and the second protrusion are fixedly connected in the avoid hole. 
Takayama teaches wherein the first reinforcing portion (the first reinforcing member of Takayama in Fig 4C as applied to the first diaphragm 101 of Li ’s Fig 1 is the first central portion, which comprises the first reinforcement portion 191 combined with the first flat portion/bottom flat surface of 193 of Takayama’s Fig 4C) comprises a first protrusion (Fig 4C a first protrusion is where 193 inward) extending into the avoid hole,

 the second reinforcing portion (the second reinforcing member of Takayama in Fig 4C as applied to the second diaphragm 103 of Li ’s Fig 1 is the second central portion, which comprises the second reinforcement portion 191 combined with the second flat portion/bottom flat surface of 193 of Takayama’s Fig 4C)
comprises a second protrusion extending (Fig 4C a second protrusion is where 193 inward) into the avoid hole, and
as combined the first protrusion and the second protrusion of Takayama in Fig 4C  are fixedly connected in the avoid hole of Li’s Fig 1.
As combine the first protrusion and the second protrusion are fixedly connected in the avoid hole. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to reinforce each of the first and second diaphragm.

Regarding claim 5, Li does not teach the sounding device of claim 4, wherein the first protrusion and the second protrusion are fixedly connected in surface contact. 
Takayama teaches wherein the first protrusion (Fig 4C a first protrusion is where 193 inward) and the second protrusion (Fig 4C a second protrusion is where 193 inward) are fixedly connected in surface contact;
As combined the first protrusion and the second protrusion of Takayama in Fig 4C are fixedly connected in surface contact.
Regarding claim 6, Li does not teach the sounding device of claim 4, wherein the first protrusion and the second protrusion are arranged to be tapered toward each other. 
Takayama teaches wherein the first protrusion (Fig 4C shows the first protrusion is where inward portion of 193 are arranged to be tapper) and the second protrusion (Fig 4C shows the first protrusion is where inward portion of 193 are arranged to be tapper) are arranged to be tapered toward each other;
as combined the first and second protrusions are arranged to be tapered toward each other.
Regarding claim 7, Li does not teach the sounding device of claim 6, wherein a longitudinal cross-sectional shape of a side wall of the first protrusion and/or the second protrusion is stepped, arced or linear. 
Takayama teaches wherein a longitudinal cross-sectional shape of a side wall of the first protrusion and/or the second protrusion is stepped, arced or linear (Fig 4C shows a longitudinal cross-sectional shape of a side wall of the first protrusion 193 is stepped, arced).
Regarding claim 8, Li does not teach the sounding device of claim 6, wherein a cross-sectional shape of the first protrusion and/or the second protrusion is rectangular or circular. 
Takayama teaches wherein a cross-sectional shape of the first protrusion and/or the second protrusion is rectangular or circular (Fig 4C shows a cross-section shape of the first protrusion is circular).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to reinforce each of the first and second diaphragm, as combined the first protrusion and the second protrusion of Takayama in Fig 4c are fixedly connected in the avoid hole.

7.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li  CN206686369U in view of Takayama 2007/0154057 further in view of Ko 2013/0195293

Regarding claim 16, Li  disclose a portable terminal comprising a housing defining an accommodating cavity inside, wherein the portable terminal further comprises the sounding device as recited in claim 1, the sounding device is installed in the accommodating cavity (para 16/18 discloses the sound device is installed in the bracket structure such as ultra-thin speaker), and 
the housing (the housing of ultra-thin speaker) defines a first sound hole corresponding to the first vibrating diaphragm and a second sound hole corresponding to the second vibrating diaphragm.
Li  does not clear state or shows the housing defines a first sound hole corresponding to the first vibrating diaphragm and a second sound hole corresponding to the second vibrating diaphragm.
Ko discloses the housing (Fig 3 speaker 2 housing /frame 11, cover 110, [52]) defines a first sound hole (Fig 3 a first sound hole 141-1) corresponding to the first vibrating diaphragm (para [64] discloses the sound generated from the first vibrating plate 121 is outputted to the upper central portion through the cap 141/141-1) and a second sound hole (Fig 3 a second sound hole/the frame hole 111-1) corresponding to the second vibrating diaphragm (para [65] discloses the sound generated from the second vibrating plate 131 is outputted to the lower central portion through the frame hole 111-1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the sounding device disclosed by Li  as taught by Ko that since the sound generated by the mixing of two sound is also released through a separate release space, it is possible to improve the quality of the sound with the sound of both sides maintained, see Ko’s para [71].
 Regarding claim 17, Li  does not clear show the housing comprises a front and a back arranged oppositely, the first acoustic hole is defined on the front, and the second acoustic hole is defined on the back. 
Ko discloses the portable terminal of claim 16, wherein the housing (Fig 3 housing/the frame 111, the cover 110, [52]) comprises a front (Fig 3, a front/a space is provided between the yoke 112 and the cap 141 where the first speaker unit 120 installed, [52]) ) and a back (Fig 3, a back/a space provided between the bottom 112-1 of the yoke 112 and the frame 111 where the second speaker unit 130 installed) arranged oppositely, the first acoustic hole (the first acoustic hole/141-1, [64]) is defined on the front, and the second acoustic hole (Fig 3, the second acoustic hole 111-1) is defined on the back. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the sounding device disclosed by Li  as taught by Ko that since the sound generated by the mixing of two sound is also released through a separate release space, it is possible to improve the quality of the sound with the sound of both sides maintained, see Ko’s para [71].

Allowable Subject Matter
8.	Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to discloses wherein the magnetic yoke, an edge of the opening is bent to form a flanging, the central magnetic circuit portion is formed by the flanging, and the flanging is enclosed to define the avoid hole; and the side magnetic circuit portion comprises side magnetic steels arranged at a periphery of the flanging, and a side magnetic conductive plate arranged at top of the side magnetic steels as recited in claim 13.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653